United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 19, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-20325
                        Conference Calendar



THOMAS LOVE PAIGE,

                                    Plaintiff-Appellant,

versus

CHARLES BACARISSE; GEORGE H. GODWIN, Judge;
TROY C. BENNETT, JR.; SHARON KELLER, Presiding Judge,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-03-CV-316
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Thomas Love Paige, Texas prisoner # 788890, appeals from the

dismissal of his civil action as frivolous and for failure to

state a claim, pursuant to 28 U.S.C. § 1915A(b)(1).     The district

court also dismissed any habeas corpus claim, to the extent that

Paige raised such a claim.

     Paige’s district-court action arose from his state habeas

corpus proceedings.   Paige failed to sign his first state habeas


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20325
                                -2-

corpus application, which led to the dismissal of that

application for lack of jurisdiction.     He requested an injunction

directing the defendants to set aside the denial of his second

state habeas application, hold a hearing on the merits of his

first application, and grant him an out-of-time appeal.

     Paige contends that the district court erred by dismissing

his 42 U.S.C. § 1983 claim as frivolous.    He argues that the

defendants violated his federal constitutional rights by failing

to notify him of the defects in his state-court habeas pleadings,

thus creating a jurisdictional defect.    He argues that the

district court erred by converting his 42 U.S.C. § 1983 action

into a habeas action because his claims were not cognizable in

habeas.

     We do not construe Paige’s complaint as raising any habeas

corpus claims.   See Preiser v. Rodriguez, 411 U.S. 475, 500

(1973).   Rather, we construe the action as one seeking mandamus

relief, relief the district court lacked jurisdiction to grant.

See Santee v. Quinlan, 115 F.3d 355, 356 (5th Cir. 1997); Moye v.

Clerk, DeKalb County Superior Court, 474 F.2d 1275, 1275-76 (5th

Cir. 1973).   Because the action underlying Paige’s district-court

action was a state habeas proceeding, the dismissal of the

complaint and the affirmance on appeal do not count as strikes

for purposes of 28 U.S.C. § 1915(g).     Cf. In re Jacobs, 213 F.3d

289, 290-91 (5th Cir. 2000).

     AFFIRMED.